Citation Nr: 1230158	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an initial rating in excess of 10 percent prior to June 29, 2011 for the service-connected collapsing pes planovalgus deformity, bilaterally.

4.  Entitlement to an initial rating in excess of 30 percent from June 29, 2011 for the service-connected collapsing pes planovalgus deformity, bilaterally.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 and October 2010 rating decisions by the RO.

The Board remanded the case to the RO in June 2010 for further development of the record.

In a September 2011 decision, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). While the matter was pending before the Court, the Veteran and VA, through the Office of General Counsel, filed a Joint Motion for Remand.  

In a March 2012 Order, the Court vacated the Board's September 2011 decision and remanded the matter for readjudication in light of the Joint Motion.

A February 2012 rating decision, the RO assigned a 30 percent rating for collapsing pes planovalgus deformity, bilaterally, effective on June 29, 2011.  Therefore, the issues on the title page have been rephrased.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In November 2010, the Veteran filed a Notice of Disagreement with the October 2010 rating decision.  A Statement of the Case was issued to him in May 2011, and he filed a VA Form 9 in the same month.  

The appeal for PTSD is timely as it was dated and received within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. §§ 20.300, 20.302.  The issue has been phrased on the title page, accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for PTSD, an initial rating in excess of 10 percent for the service-connected collapsing pes planovalgus deformity, bilaterally, prior to June 29, 2011 and in excess of 30 percent thereafter are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed October 1998 rating decision denied the claim of service connection for PTSD.

2.  The evidence received since the October 1998 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for PTSD. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board reopens the Veteran's claim of service connection for PTSD and remands it for further development. As such, no discussion of VA's duties to notify and assist is necessary since any error in notice or assistance is harmless.

The RO denied the Veteran's claim of service connection for PTSD in an October 1998 rating decision. The Veteran was duly notified of this action and apprised of his appellate rights. He did not appeal the decision in a timely manner. 38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision consisted of a finding on a lack of information required to verify stressors.

Evidence added to the record since October 1998 includes Statement in Support of Claim for service connection for PTSD and treatment records for a psychiatric condition.

The October 2010 rating decision denied service connection on the basis of no new and material evidence and the inability to verify stressors.  The law has changed by liberalizing service connection for PTSD, particularly, the evidentiary standard for establishing the required in-service stressor in certain circumstances as discussed more fully below.  38 C.F.R. § 3.304(f) (3) (noted below). 

The Veteran's testimony specifically relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim particularly in light of the change in regulations and new theories of entitlement.  Since the evidence is both new and material, the claim of service connection for PTSD is reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for PTSD, the appeal to this extent is allowed, subject to further action as discussed herein below.


REMAND

In the March 2012 Order, the Court granted a Joint Motion in which the parties agreed that the Board erred in failing to provide an adequate statement of reasons or bases for its findings and conclusions.  

Specifically, the parties found that the July 2010 VA examination lacked findings regarding "other factors of functional loss" raising the question of the adequacy of the examination.  The Board also needed to address neurology symptoms and whether such symptoms were contemplated by the scheduler rating or warrants an extraschedular rating referral.

Additionally, the parties asserted that the decision contained factual inaccuracies. The Board found that no callosities were identified and there was no usage of crutches or a cane.  When the April 2001 VA examination report noted that the Veteran denied the use of crutches, but reported the use of a cane for approximate 7 to 8 years.  There was also a large callous on the left foot submetatarsal 2 through 4.

Next, the parties asserted that the decision cited to a February 2007 VA examination noting  "the Veteran had a grossly normal heel-toe lift off with no antalgic gait when asked to walk in the office." The parties found that the record did not contain a February 2007 VA examination and likely was a typographical error.  The Board clarifies that the citation to a February 2007 VA examination was a typographical error and properly cited as the February 1997 VA examination.

The parties also stated that the Board failed to properly consider evidence associated with the increased rating criteria, including evidence of abduction, foot pain, swelling, and problems with orthotics.  (See May 2002 VA treatment record, June 2004 VA treatment record; November 2005 VA treatment record; October 2006 VA treatment; April 2001 VA examination; and June 2010 VA examination report).  

The Board also did not address the fact that the April 2001 VA examiner diagnosed bilateral plantar fasciitis deformity as "secondary to pes planus" deformity.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Finally, with regard to extraschedular consideration the Board did not address evidence of neurological symptoms and whether such symptoms were contemplated by the scheduler rating.  (See February 2008 evaluation identifying bilateral foot numbness and April 2009 VA podiatry treatment record "unable to feel 10 g monofilament all points bilateral"; June 2010 VA treatment record noting Appellants' complaints of "off and on tingling and numbness in toes").

Consistent with the Court's March 2012 Order, the Board finds that this matter must be remanded for further development in particular a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

With regard to PTSD, the Veteran requested a hearing as indicated on the May 2011 VA Form 9.  A hearing was not scheduled.  Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  

Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2011), this matter must be addressed before the Board promulgates a decision as to that issue.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ascertain if he has any medical or other evidence pertaining to the service-connected collapsing pes planovalgus deformity.  The RO should provide authorizations for the release of any records and obtain them.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  The RO should schedule the Veteran for a VA examination with an appropriate examiner(s) to determine the current severity of his service-connected bilateral collapsing pes planovalgus deformity. The examiner must be provided with the claims folder for consideration, and the examination report should reflect that the claims folder was reviewed.

All necessary testing should be done.  In discussing the Veteran's bilateral collapsing pes planovalgus deformity symptomatology, the examiner should be asked to comment on the following:

1) Is there evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities?

2) Are there pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet and marked inward displacement and severe spasm of the tendo Achilles on manipulation that are not improved by orthopedic shoes or appliances?

3) What are all the diagnoses for the Veteran's current bilateral foot disabilities? 

For each foot disability diagnosed (and not already service-connected, i.e., plantar fasciitis), please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

For each foot disability diagnosed (and not already service-connected), please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), caused or aggravated (increased in severity due to) by the Veteran's service-connected pes planovalgus deformity.

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing any additional development deemed necessary, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

4.  Separately, the RO should make arrangements to schedule the Veteran for a hearing addressing the claim of service connection for PTSD before a Veterans Law Judge at the RO in accordance with applicable procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


